PER CURIAM.
Having considered the issues under point one of appellant’s brief and having determined that we do not have jurisdiction to consider those issues, Eristavitchitcherine v. Miami Beach Federal Savings & Loan Ass’n, 154 Fla. 100, 16 So.2d 730 (1944) and Hollywood Inc. v. Clark, 153 Fla. 501, 15 So.2d 175 (1943), that portion of appellant’s appeal incorporated under point one is dismissed.
Having determined from the record and the briefs of the parties there is substantial competent evidence to support the deficiency judgment, the deficiency judgment is affirmed.
RAWLS, Acting C. J., and SMITH and ERVIN, JJ., concur.